The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:
Claim 14, line 25, and claim 15, line 11, recite, “traverse”. It is believed this should read, “transverse”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328.

Claims 2, 14 and 15, Wyhler teaches a filter element comprising: an annular filter bellows (10) formed from a multilayer filter medium, closing about a longitudinal axis extending through a hollow interior of the annular filter bellows, the annular filter bellows is capable of fluid flow radially through the filter medium from an inflow side to an outflow side, a first end plate (3) tightly connected to the filter medium on a first axial end of the filter element, a connection end plate (2) tightly connected onto the filter medium on an opposite axial end of the filter element, the connection end plate having a central opening extending through the connection end plate and opening into the hollow interior, the multilayer filter medium comprises a plurality of layers including a support mesh grid (18) of polyamide material forming the inflow face of the multilayer filter medium, the support mesh grid is the first layer of the multilayer filter medium without any further layer arranged upstream of the inflow face, the support mesh grid is capable of absorbing, transmitting and compensating tensile and compressive loads away from the plurality of layers at the inflow face, the support mesh grid is formed of a plurality of spaced apart longitudinal and transverse members of polyamide having a thickness between 300 and 1200 micron and a mass per unit area between 50-200 g/m2, a non-woven filtration layer (12, 14) abutting directly against and fixed onto an outflow face of the support mesh grid, wherein the nonwoven filtration layer is a nonwoven filtration media, the nonwoven filtration layer has a thickness between 800 and 1400 micron and a mas per unit area between 40 and 200 g/m2 and formed of nonwoven polyamide fibers having a fiber diameter between 0.1 and 10 micron, a spunbond barrier layer (16) abutting directly against and fixed onto an outflow face of the nonwoven filtration layer, the spunbond barrier layer is capable of filtering out washouts of nonwoven fibers from the nonwoven filtration layer, the spunbond barrier layer is made of a polyamide material, the nonwoven filtration layer has a gradient structure, the support mesh grid, nonwoven filtration layer and the spunbond barrier layer are hydrophilic, as they are made of polyamide, the layers of the multilayer filter medium are directly connected and locked onto each other, capable of transferring pressure through the plurality of layers onto the support mesh grid on the inflow face of the multilayer filter medium, the spunbond barrier layer is the final layer and forms an outflow face of the multilayer filter medium, and a fixed connection of the plurality of layers is a welded connection (fig. 1-2, paragraph 9-10, 31, 40, 44, 46, 52-59, 63-65).  Wyhler teaches the gradient structure but does not specifically teach the technique of increasing the packing density of fibers in the flow direction, the layers all made of the same material or a tubular connecting port on an axial outer side of the connection end plate.
Neubauer teaches a filter medium comprising a filtration layer (22) comprising a gradient structure in which the packaging density of fibers increases in the flow direction (fig. 2, paragraph 7, 8, 11 and 22).  While Wyhler teaches providing a gradient structure but does not teach how to provide such a gradient structure one of ordinary skill in the art would look to the prior art, such as Neubauer, for direction as to how to provide a gradient structure in a meltblown filter layer.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Wyhler further teaches that all of the different layers of the filter medium can be made of polyamide (which is hydrophilic) but does not specifically teach that all of the different layers are comprised of the same polyamide material.  Wyhler teaches that all of the layers are welded together.  Welding together different types of plastic materials is a problem recognized in the art as taught by Gabler, where the heat applied to the different material must suit both materials.  Therefore, one of ordinary skill in the art would readily recognize that such a problem would be obviated by the use of the same material for the parts that are to be welded together as separate heating levels applied to the different parts would not be required as the same heat could be applied to each part to be welded.  The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gutman teaches a connection end plate (20) having a central opening extending through the connection end plate and opening into a hollow interior of a filter element (10), a tubular connecting port (11) formed on an axial outer side of the connection end plate and surrounding the central opening, the tubular connecting port projecting axially outward from the axial outer side of the connection end plate, an annular flange formed on an axial outer end of the tubular connecting port, the annular flange having a larger diameter than the tubular connecting port, an annular seal groove (26) formed in a radially outer side of the annular flange and a seal ring (37) arranged in the annular seal receiving groove (fig. 1). The recited tubular connecting port and sealing arrangement is a very common feature in the art as demonstrated by Gutman as a way to provide a sealed connection between a filter cartridge and a filter head or housing and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3, Wyhler does not teach a central tube having struts and/or stiffening ribs in the hollow interior. Central tubes with struts and/or stiffening ribs to support an annular filter bellows are very common in the filter art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4, Wyhler further teaches the end plate close the edges of the filter medium, the end plate comprised of a thermoplastic material by a welded joint (paragraph 46). Wyhler does not teach the end plates comprise the same material as the filter medium. As detailed above, welding different materials together can pose problems, as recognized in the art (Gabler). Therefore, using the same material for the end plates and filter medium would have been obvious for the same reasons stated above, with respect to claim 1, as a way to simplify the welding of the end plates with the filter material.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328 as applied to claim 1 above, and further in view of Schiavon et al. US 8,119,002.


Wyhler teaches end plates but does not teach the end plates including glass fiber. The use of a glass fiber content of 30% in a polyamide end cap of a filter element is a well-known technique in the filter art as demonstrated by Schiavon (col. 8, lines 60-65).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the urea filter element configured for successfully filtering a urea/water solution in which all layers of the filter medium are made of polyamide. The recitation of the filter element being a urea filter element configured to filter a urea solution in an exhaust gas treatment system of a diesel engine is merely a recitation of intended use and does not provide any further structural limitations to the filter element. The structure required by the claims is that all layers are made of polyamide. The prior art to Wyhler teaches all layers of the filter medium may be made of polyamide as detailed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778